Cuef, J.
This is an action to dissolve a partnership and for an accounting. Answer denies partnership. Plaintiff will be allowed to examine on those issues which he has the burden to affirmatively prove. He must establish the partnership. He will not be permitted to go into the issues of the accounting because that is unnecessary at this time. If he fails to win an interlocutory decree, he never had the right to examine into defendant’s accounts. To allow him to do so now would be unjust and open the door to unscrupulous litigants to pry improperly into other people’s private affairs. His questioning will be confined to the issue of the existence or nonexistence of the partnership. Defendant consents as to items 2, 4 and 5 of the notice. In addition, plaintiff may examine as to items 1 and 13. Motion to vacate granted as to items 3, 6, 7, 8, 9, 10, 11, 12, 14, 15 and 16.
Settle order on notice, fixing date of examination by agreement.